In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2833 
DAWAIN BELL and ALICE SPINKS,  
on behalf of themselves and all  
others similarly situated, 
                                                Plaintiffs‐Appellants, 
                                  v. 

CITY OF CHICAGO, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14 C 7382 — Gary Feinerman, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 11, 2016 — DECIDED AUGUST 30, 2016 
                ____________________ 

   Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
    KANNE,  Circuit  Judge.  In  September  2012,  Chicago  Police 
Department officers arrested Plaintiff Dawain Bell for posses‐
sion of a controlled substance. At the time, Bell was driving 
Plaintiff Alice Spinks’s vehicle. Chicago Police impounded the 
vehicle after Bell’s arrest pursuant to Chicago Municipal Code 
§ 7‐24‐225, which permits police to impound a vehicle when 
2                                                            No. 15‐2833 

officers  have  probable  cause  to  believe  it  contained  a  con‐
trolled substance or was used in an illegal drug transaction.  
    Spinks  challenged  the  impoundment  two  days  later  at  a 
hearing before an administrative law judge (“ALJ”) in the City 
of  Chicago’s  Department  of  Administrative  Hearings.  The 
ALJ determined that probable cause existed to impound the 
vehicle because at the time of impoundment it contained “un‐
lawful  drugs”  in  violation  of  § 7‐24‐225.  Less  than  a  month 
later, an ALJ found Spinks liable for violating § 7‐24‐225 and 
ordered  that  she  pay  the  prescribed  penalty  of  $2,000  plus 
$180  in  storage  and  towing  fees.1  There  is  no  evidence  that 
Spinks  challenged  the  ALJ’s  determination  in  Cook  County 
Circuit Court, which she had the right to do.  
    Spinks and Bell (“Plaintiffs”) filed this lawsuit against De‐
fendant  City  of  Chicago  (“City”)  in  Cook  County  Circuit 
Court in 2014, alleging, amongst other theories, that the City’s 
impoundment‐related  ordinances  violated  Illinois  law  and 
were facially invalid under the Fourth Amendment to the U.S. 
Constitution.  The  City  removed  the  action  to  federal  court 
pursuant  to  28  U.S.C.  § 1441  based  on  Plaintiffs’  allegations 
that the impoundment ordinance violated the Fourth Amend‐
ment. The City then  moved  to  dismiss the complaint  under 
Federal Rule of Civil Procedure 12(b)(6) for failure to state a 
claim. After allowing Plaintiffs to amend their complaint, the 
district court deemed the City’s previously filed motion to dis‐
miss applied to the amended complaint and granted the mo‐
tion. In doing so, the district court only dismissed Plaintiffs’ 
Fourth  Amendment  claim  with  prejudice  and  remanded 

                                                 
1 Bell was later convicted in Cook County Circuit Court for possession of 

cocaine and received a sentence of 18 months’ probation.  
No. 15‐2833                                                            3

Plaintiffs’ remaining state law claims to state court. This ap‐
peal followed. 
                            I.   ANALYSIS 
    We review de novo a district court’s decision to dismiss a 
complaint for failure to state a claim pursuant to Rule 12(b)(6). 
Vesely v. Armslist LLC, 762 F.3d 661, 664 (7th Cir. 2014). In eval‐
uating  a complaint’s sufficiency, “we construe it in the light 
most favorable to the nonmoving party, accept well‐pleaded 
facts as true, and draw all  inferences in [the party’s] favor.” 
Reynolds  v.  CB  Sports  Bar,  Inc.,  623  F.3d  1143,  1146  (7th  Cir. 
2010). While a plaintiff need not plead “detailed factual alle‐
gations” to survive a motion to dismiss, she still must provide 
more than mere “labels and conclusions or a formulaic recita‐
tion of the elements of a cause of action” for her complaint to 
be  considered  adequate  under  Federal  Rule  of  Civil  Proce‐
dure 8. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quo‐
tation marks omitted).  
    Plaintiffs’ two principal arguments are that the City’s im‐
poundment‐related ordinances (“Ordinances”) are facially in‐
valid under the Fourth Amendment because the Ordinances: 
(1) permit warrantless seizure of vehicles in all instances and 
(2) allow for a non‐judicial officer—a City ALJ—to determine 
whether probable cause exists to allow the vehicle to remain 
seized. Plaintiffs’ remaining arguments are frivolous and do 
not warrant further discussion.  
    There is no categorical bar to mounting a facial challenge 
under the Fourth Amendment, City of Los Angeles v. Patel, 135 
S. Ct. 2443, 2449 (2015), but, in doing so, Plaintiffs assume a 
demanding burden—“establish[ing] that a ‘law is unconstitu‐
tional  in  all  of  its  applications,’”  id.  at  2451  (quoting  Wash. 
4                                                          No. 15‐2833 

State Grange v. Wash. State Republican Party, 552 U.S. 442, 449 
(2008)). Although “such challenges are the most difficult ... to 
mount successfully,” the Supreme Court has recently clarified 
that the proper inquiry under this “exacting standard” should 
be “only [on] applications of the statute in which it actually 
authorizes  or  prohibits  conduct.”  Id.  at  2449,  2451  (internal 
quotation marks omitted).  
     A. Warrantless Seizure of Vehicles 
    The  Fourth  Amendment  provides,  in  relevant  part,  for 
“[t]he right of the people to be secure in their persons, houses, 
papers, and effects, against unreasonable … seizures ….”2 (em‐
phasis  added).  The  Supreme  Court  has  explained  that  “[a] 
‘seizure’  of  property  occurs when  there  is  some  meaningful 
interference with an individual’s possessory interests in that 
property” caused by a government actor. United States v. Ja‐
cobsen, 466 U.S. 109, 113 (1984). In evaluating such a challenge, 
we  must  determine  whether  the  “seizure”  of  property  was 
“unreasonable,” a determination that requires a “balancing of 
governmental and private interests.” New Jersey v. T.L.O., 469 
U.S. 325, 341 (1985). Generally, “seizures of personal property 
are unreasonable within the meaning of the Fourth Amend‐
ment, without more, unless … accomplished pursuant to a ju‐
dicial warrant.” Illinois v. McArthur, 531 U.S. 326, 330 (2001) 
(alteration in original and internal quotation marks omitted). 
But because “reasonableness is still the ultimate standard un‐
der the Fourth Amendment,” Soldal v. Cook Cty., Ill., 506 U.S. 


                                                 
2 Like several other amendments, the Fourth Amendment has been made 

applicable to the states via the Fourteenth Amendment. Ker v. California, 
374 U.S. 23, 30–31 (1963). 
No. 15‐2833                                                           5

56, 71 (1992) (internal quotation marks omitted), there are ex‐
ceptions that allow for warrantless seizures, see McArthur, 531 
U.S. at 330–31.  
    Plaintiffs  argue  that  the  City’s  Ordinances—§§  2‐14‐101 
(Seized/unclaimed  property),  2‐14‐132  (Impoundment),  and 
2‐14‐135 (Impoundment—Towing and storage fee hearing)—
are facially invalid under the Fourth Amendment because the 
Ordinances  allow  for  warrantless  seizures  of  vehicles  in  all 
cases. Because Plaintiffs have mounted a facial challenge, “the 
proper focus of the constitutional inquiry is [seizures] that the 
law actually authorizes, not those for which it is irrelevant.” 
Patel,  135  S.  Ct.  at  2451.  Under  this  demanding  standard, 
Plaintiffs must demonstrate that the Ordinances are unconsti‐
tutional in all the seizures that the Ordinances “actually au‐
thorize[].” Id. Stated differently, Plaintiffs must show the Or‐
dinances’  “actual  applications”  are  unconstitutional.  Id.  We 
need not proceed very far in our inquiry, however, to deter‐
mine that Plaintiffs’ facial challenge fails, as the Ordinances’ 
“actual application[]” in their case does not violate the Fourth 
Amendment. 
     Section 2‐14‐132 is the general provision that allows a po‐
lice officer or authorized City agent to impound a vehicle in‐
volved  in  a  “status‐related  offense”  and  a  “use‐related  of‐
fense.” A “status‐related offense” is an offense related to a vi‐
olation of a registration‐related ordinance whereas a “use‐re‐
lated  offense”  is  one  where  the  vehicle  is  used  in  an  illegal 
manner or in connection with an illegal act, such as possession 
of  illegal drugs in a  vehicle, drag  racing,  or solicitation of a 
prostitute. Regardless of the type of substantive offense,  the 
Ordinances require that the officer or authorized City agent 
have probable cause to believe that an enumerated ordinance 
6                                                             No. 15‐2833 

violation  has  occurred  before  the  vehicle  can  be  seized  and 
impounded. 3  
    One such enumerated violation, incorporated by reference 
into § 2‐14‐132, is Chicago Municipal Code § 7‐24‐225, which 
is the provision used by police to seize and impound Spinks’s 
vehicle. This “use‐related offense” provision states in relevant 
part that “[w]henever a police officer has probable cause to be‐
lieve  that  a  vehicle  is  subject  to  seizure  and  impoundment 
pursuant to this section, the police officer shall provide for the 
towing of the vehicle to a facility controlled by the city or its 
agent.”  § 7‐24‐225(b)  (emphasis  added).  Vehicles  are  only 
“subject to seizure and impoundment” under § 7‐24‐225 if the 
vehicle “contains any controlled substance or cannabis” or “is 
used in the purchase, attempt to purchase, sale or attempt to 
sell such controlled substances or cannabis.” Under this pro‐
vision then, the officer seizing the vehicle without a warrant 
must have probable cause to believe it has illegal drugs in it or 
has been used in an illegal drug transaction. 
    We can divine no difference between the warrantless sei‐
zures authorized by § 7‐24‐225 and those permitted by the Su‐
preme  Court  in  Florida  v.  White,  526  U.S.  559  (1999)  and  in 
G.M. Leasing Corp. v. United States, 429 U.S. 338 (1977), as well 
as in our decision in United States v. Pace, 898 F.2d 1218 (7th 
Cir. 1990). In White, the Supreme Court held a police officer 
                                                 
3 There are two authorizations for impoundment that do not explicitly in‐

corporate the requirement that a police officer have probable cause to sus‐
pect a violation before seizure. See Chicago Mun. Code §§ 9‐12‐090, 9‐92‐
035. Those sections, however, provide for impoundment of a vehicle in‐
volved in drag racing, § 9‐12‐090, or whose driver fled from a police officer 
and could not be apprehended at the time of flight and is inapplicable to 
Plaintiffs’ case, § 9‐92‐035.  
No. 15‐2833                                                           7

did not need a warrant to seize a vehicle for possible forfeiture 
when the officer had probable cause to believe the vehicle it‐
self was contraband, which, under Florida law, meant that the 
vehicle had been used in connection with an illegal drug of‐
fense.  The  Supreme  Court  expressly  rejected  an  argument 
similar to Plaintiffs’, namely that there is some difference “be‐
tween permitting the immediate search of a movable automo‐
bile based on actual knowledge that it then contains contra‐
band [and] the discretionary seizure of a citizen’s automobile 
based upon a belief that it may have been used at some time 
in the past to assist in illegal activity.” White, 526 U.S. at 564 
(alteration in original and internal quotation marks omitted). 
     In G.M. Leasing, the Supreme Court held that Internal Rev‐
enue Service agents could seize a vehicle without a warrant if 
they had probable cause to believe the vehicle was subject to 
seizure and the seizure occurred “on public streets, parking 
lots,  or  other  open  places.”  429  U.S.  at  351–52.  Similarly,  in 
Pace,  after  we  determined  that  an  Illinois  forfeiture  statute 
permitted warrantless seizures of vehicles, we joined several 
other circuits in holding that under the Fourth Amendment, 
police “may seize a car without a warrant pursuant to a for‐
feiture statute if they have probable cause to believe that the 
car is subject to forfeiture.” Pace, 898 F.2d at 1218. There, the 
Illinois forfeiture statute was remarkably similar to § 7‐24‐225 
in that it permitted police to seize a vehicle if police had prob‐
able cause to believe the vehicle had been used in connection 
with or facilitated illegal drug activity.  
   Taken together, we read these three opinions as permitting 
the type of warrantless seizures authorized by § 7‐24‐225, the 
ordinance used to seize Spinks’s vehicle. In other words, these 
8                                                       No. 15‐2833 

three opinions when read together find that an ordinance au‐
thorizing a warrantless seizure is not “unreasonable” under 
the  Fourth  Amendment  when  a  police  officer  has  probable 
cause to believe that a vehicle is subject to seizure because it 
was  used  in  some  violation  of  law,  here  for  having  illegal 
drugs in it.  
    Plaintiffs attempt to circumvent White and G.M. Leasing by 
arguing that even if those cases authorize the seizure in their 
case, the City’s Ordinances authorize impoundment for a va‐
riety of other ordinance violations. True. But in making a fa‐
cial  challenge,  Plaintiffs  must  demonstrate  that  a  particular 
law is unconstitutional in all its actual applications, including 
its application to them. Plaintiffs make no real effort to do so, 
other than arguing that the law at issue in White was a forfei‐
ture  statute,  not  an  impoundment  ordinance.  That  fact  is  a 
distinction without a difference. The fact that the statute at is‐
sue  in White was  called a forfeiture statute does not  change 
that  the  Supreme  Court  deemed  constitutional  the  warrant‐
less seizure of a vehicle supported by probable cause to be‐
lieve that the vehicle was used in a violation of the law.  
    Plaintiffs  also  read  Patel  as  standing  for  the  proposition 
that a law that permits warrantless seizures in all instances is 
facially unconstitutional. Patel does not stand for such a prop‐
osition. It was not a seismic shift in Fourth Amendment juris‐
prudence that wiped away the exceptions to the warrant re‐
quirement  created  by  White,  G.M.  Leasing,  and  those  cases’ 
progeny. Rather, Patel considered whether a municipal ordi‐
nance allowing for searches of hotel registries without a war‐
rant violated the Fourth Amendment. The ordinance at issue 
there, unlike the ordinance at issue in our case, allowed the 
search to occur without probable cause. That is why the Court 
No. 15‐2833                                                          9

evaluated  whether  the  ordinance  was  permitted  under  the 
“administrative search exception to the warrant requirement” 
and determined it did not. Patel, 135 S. Ct. at 2452. Patel did 
not,  however,  call  into  question  the  constitutionality  of  the 
City’s Ordinances or similar forfeiture statutes, which only al‐
low for seizure of a vehicle after the officer or state actor de‐
veloped probable cause of a violation of the law.  
   B. Post‐Seizure Procedures 
    Plaintiffs argue the post‐seizure procedures provided by 
the City’s Ordinances facially violate the Fourth Amendment 
because the Ordinances fail to provide a neutral officer from 
the judicial branch to determine whether probable cause ex‐
ists to continue possessing the vehicle after it is seized.  
    There  is  a  fundamental  flaw  with  Plaintiffs’  argument 
though.  Plaintiffs  cannot  explain  how  their  challenge  to  the 
post‐seizure procedure process implicates the Fourth Amend‐
ment, as the seizure in Plaintiffs’ case and all others under the 
Ordinances is complete when the officer or agent seizes and 
impounds the vehicle. Lee v. City of Chicago, 330 F.3d 456, 466 
(7th Cir. 2003). As we explained in Lee, “[o]nce an individual 
has been meaningfully dispossessed, the seizure of the prop‐
erty  is  complete,  and  once  justified  by  probable  cause,  that 
seizure is reasonable. The amendment then cannot be invoked 
by the dispossessed owner to regain his property. Therefore, 
[the plaintiff’s] car was seized when it was impounded.” Id. 
    Here,  Plaintiffs’  complaint  is  with  the  individual  and  the 
process for reviewing whether the police or City agent had suf‐
ficient probable cause to initially seize the vehicle. Their com‐
plaint is that this reviewing individual is: (1) not a judicial of‐
10                                                        No. 15‐2833 

ficer and (2) cannot be unbiased in reviewing whether the po‐
lice  officer  or  City  agent  had  probable  cause  in  the  first  in‐
stance to seize the vehicle. In other words, they challenge the 
procedures allowing for the City’s continued possession of a 
vehicle, not the initial seizure of the vehicle.  
    Plaintiffs are not without a remedy, however, as the Due 
Process Clause of the Fourteenth Amendment can be used to 
challenge  post‐seizure  procedures  and  the  City’s  continued 
retention of Spinks’s vehicle. See United States v. James Daniel 
Good Real Prop., 510 U.S. 43, 52 (1993) (holding that the gov‐
ernment’s continued retention of property after seizure must 
comply with the Due Process Clause); Towers v. City of Chicago, 
173 F.3d 619, 626–29 (7th Cir. 2009) (evaluating a substantive 
and procedural due process challenge to same use‐related or‐
dinance used to impound Spinks’s vehicle).  
    Despite  the  availability  of  this  challenge,  Plaintiffs  have 
made  the  conscious  decision  not  to  pursue  a  substantive  or 
procedural due process challenge. Indeed, Plaintiffs have as‐
serted that “[t]o suggest that these Plaintiffs should have at‐
tacked  this  Fourth  Amendment  defect  on  due  process 
grounds is absurd.” (Appellant Br. 13.) Color us absurd then, 
but  such  a  clear  statement  amounts  to  a  waiver  of  any  due 
process argument on appeal. Hojnacki v. Klein‐Acosta, 285 F.3d 
544, 549 (7th Cir. 2002) (“A party waives any argument that it 
does not raise before the district court or, if raised in the dis‐
trict court, it fails to develop on appeal.”). 
                         II. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.